Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, 8, and 13, the prior art of record does not disclose or suggest “the adjusting including apportioning a measure of the first power grant to the second power grant rather than providing the measure of the first power grant to the first printing device heater system if a print substance density is within a selected print substance density threshold and the first load request is within a selected load threshold,” in combination with the other claim limitations.  Claims 2-7 depend from base Claim 1, and therefore these claims are also allowed.  Claims 9-12 depend from base Claim 8, and therefore these claims are also allowed.  Claims 14-15 depend from base Claim 13, and therefore these claims are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koehler et al. (US Patent No.: 11,110,725) discloses receiving independent load requests from a plurality of printing device heater systems, and adjusting the power allocated to each independent load request based on print conditions. This is the closest prior art to this application.  
Smith et al. (US 2006/02844949) discloses adjusting drying power values for load requests to energize heating elements of a dryer system for an image forming apparatus.  This reference does not teach reception of independent load requests for a plurality of heating systems, nor does it take into account coefficient of thermal expansion values for said dryer.  The reference also is absent of any teaching regarding adjusting a load request based on print substance density.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852